EXHIBIT 10.1
 


 
THIS CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE OR
OTHER SECURITIES LAWS.  NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS THE
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE ACT OR THE TRANSACTION IS IN COMPLIANCE WITH THE PROVISIONS OF REGULATION S
OF THE ACT  ("REGULATION S").  HEDGING TRANSACTIONS INVOLVING THIS SECURITY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.  THE HOLDER OF THIS NOTE BY
ITS ACCEPTANCE HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON AND IS ACQUIRING
THIS SECURITY IN AN OFFSHORE TRANSACTION PURSUANT TO RULE 903 OR 904 OF
REGULATION S.


 
14% PROMISSORY NOTE AND WARRANTS
 
 

$250,000   November 14, 2013

 
For Value Received, AntriaBio, Inc., a Delaware limited liability company
(“Borrower”), hereby promises to pay to the order of Konus Advisory Group, Inc.,
(“Lender”), in lawful money of the United States of America and in immediately
available funds, the principal sum of up to Two Hundred and Fifty Thousand
Dollars ($250,000), with interest on the outstanding principal amount at the
rate of fourteen percent (14%) per annum.  Interest on the principal sum shall
commence with the date hereof and shall continue on the outstanding principal
until paid in full as provided below.  Borrower may, from the date hereof until
March 1, 2014, request funds from Lender under this Note in minimum increments
of $10,000 up to a total of $250,000.
 
1.      Payment.  At any time on or after November 1, 2014 (the “Maturity
Date”), if this Note has not been paid in full, the Lender may elect at its
option to demand payment of the entire outstanding principal balance and all
unpaid accrued interest; provided, further, that in the event that Borrower
closes an equity financing raising at least $3,000,000, then all amounts then
outstanding under this Note including unpaid and accrued interest, shall become
due and payable with 10 business days of the closing of such financing.  All
amounts payable hereunder shall be payable to Lender at the address specified in
writing by Lender.  Payment on this Note shall be applied first to accrued
interest, and thereafter to the outstanding principal balance
hereof.  Notwithstanding any term to the contrary, Borrower may pay off this
Note and all interest then due at any time.
 

1
 
 

--------------------------------------------------------------------------------

 

2.      Interest.  The Notes will bear interest at an annual rate of 14%.
Interest payments will payable annually in arrears.
 
3.      Warrant. For each dollar of principal loaned, the Borrower will be
issued one (1) Warrant to purchase one (1) restricted share of common stock at
an exercise price equal to $1.25 per share. The Warrants will be exercisable in
whole or in part at any time for a period of five (5) years from the date of
issuance.
 
4.      Waiver.  Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.  The right to plead any and all statutes of
limitations as a defense to any demands hereunder is hereby waived to the full
extent permitted by law.
 
5.      Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Colorado, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
 
6.      Amendment and Waiver.  Any term of this Note may be amended or waived
with the written consent of Borrower and Lender.
 
7.      Transfer of Note.  By accepting this Note, Lender hereby covenants with
Borrower as follows: 
 
(a)      Lender will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) this Note except in compliance with the Act,
applicable blue sky laws, and the rules and regulations promulgated thereunder.
 
(b)      Lender agrees that Lender will not effect any disposition of this Note
that would constitute a sale within the meaning of the Act, except: (i) pursuant
to the provisions of Regulation S under the Act; (ii) pursuant to registration
under the Act; or (iii) in a transaction exempt from registration under the Act,
in which case Lender shall, prior to effecting such disposition, submit to the
Borrower an opinion of counsel in form and substance reasonably satisfactory to
the Borrower to the effect that the proposed transaction is in compliance with
the Act.  Purchaser further agrees not to engage in hedging transactions with
regard to this Note unless in compliance with the Act.
 
(c)      Lender hereby agrees not to sell, dispose of, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale with respect to,
this Note or other securities of the Borrower held by Lender (the “Restricted
Securities”), for a period of time specified by the managing underwriter (not to
exceed one hundred eighty (180) days) following the effective date of a
registration statement of the Borrower filed under the Act.  Lender agrees to
execute and deliver such other agreements as may be reasonably requested by the
Borrower and/or the managing underwriter which are consistent with the foregoing
or which are necessary to give further effect thereto.  In order to enforce the
foregoing covenant, the Borrower may impose stop-transfer instructions with
respect to Lender’s Restricted Securities until the end of such period. The
 

2
 
 

--------------------------------------------------------------------------------

 

underwriters of the Borrower’s stock are intended third party beneficiaries of
this paragraph and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
 
(d)      Upon compliance with any and all restrictions as described in this
Section 7, this Note may be transferred only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Borrower.  Thereupon,
a new Note for like principal amount and interest will be issued to, and
registered in the name of, the transferee.  Interest and principal are payable
only to the registered holder of the Note.
 
8.      Successors and Assigns.  The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
3
 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the Borrower has executed this Note as of the date first
written above.
 
 

  BORROWER       AntriaBio, Inc.       By: /s/ Steve Howe                Name:
Steve Howe       Title: Executive Chairman

 
 
 


 
                                           


                                                      









4
 
 

--------------------------------------------------------------------------------

 
